DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 1 has been amended. Claims 4-6 have been withdrawn. Claims 7-16 are new. Claims 1-3 and 7-16 are examined herein.
Status of Previous Rejections
	The rejections of Claims  1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as being unpatentable over JP’415 (JP 2008-069415A, IDS dated 10/12/2020, hereinafter “JP’415”) have been withdrawn in view of the amendment.
	The rejection of Claim 3 under 35 U.S.C. 103 as being unpatentable over JP’415 (JP 2008-069415A, hereinafter “JP’415”), as applied to claim 1 above, and further in view of Seok (US 2015/0187543, hereinafter “Seok”) has been withdrawn in view of the amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The term “thin” in claim 8 is a relative term which renders the claim indefinite. The term “thin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Machida (Chemistry Letters, 1992 Page 1243-1246, hereinafter “Machida”), and further in view of JP’802 (JP 2000-309802, hereinafter “JP’802”).

Machida does not teach a silica coating. JP’802 teaches that coating magnet powder with silica improves oxidation resistance (Abstract). Thus, it would be obvious to one of ordinary skill in the art to coat the magnet powder with silica as taught by JP’802 in the process of Machida in order to improve oxidation resistance as disclosed by JP’802. JP’802 further discloses that a silica coating layer is formed by mixing the magnetic powder with an alkyl silicate and then adjusting the mixture with an alkali to alkali pH to cause hydrolysis and condensation of the alkyl silicate (Abstract), which meets the limitation recited in claims 8-10.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Machida (Chemistry Letters, 1992 Page 1243-1246, hereinafter “Machida”) in view of JP’802 (JP 2000-309802, hereinafter “JP’802”), as applied to claim 1 above, and further in view of US’459 (US 5,395,459, hereinafter “US’459”).
Regarding claim 11. Machida in view of JP’802 does not teach the limitation recited in claim 11. US’459 teaches a method of nitriding Sm-Fe alloy and discloses that nitrogen pressure affect the rate of nitrogen uptake (Abstract; Col 7, Ln 67-68). Thus, it would be obvious to one of ordinary skill in the art to optimize the amount of nitrogen as .

Allowable Subject Matter
Claims 7 and 13-16 are allowable.
Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments dated 12/20/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.